LATTIMORE, Judge.
Conviction for being a delinquent child; punishment, confinement for one year in the reformatory.
This prosecution seems to have proceeded only upon a complaint. We find in the record no information. This we regard as a fatal defect. See art. 1085, C.C. P.; Ex parte Cain, 86 Tex.Cr.R. 509, 217 S.W. 386; Hogue v. State, 87 Tex.Cr.R. 170, 220 S.W. 96; Brown v. State, 99 Tex. Cr.R. 70, 268 S.W. 460; Ex parte Chandler, 99 Tex.Cr.R. 255, 268 S.W. 749. Because the statute requires an information, and none appears in the record, this court is without jurisdiction. Inasmuch as there appears a complaint in accordance with the demands of the statute, and an information may be filed, the judgment of the trial court will be reversed and the cause remanded.